            Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOHNNY MAJOR,                           :
                                        :
                Plaintiff,              :             CASE NO.: ______________________
                                        :
      -against-                         :             COMPLAINT
                                        :
PORTOLA PHARMACEUTICALS, INC.,          :             DEMAND FOR JURY TRIAL
SCOTT GARLAND, HOLLINGS C.              :
RENTON, JEFFREY BIRD, LAURA BREGE, :
DENNIS FENTON, JOHN H. JOHNSON,         :
TED LOVE, DAVID C. STUMP, and H.        :
WARD WOLFF,                             :
                                       :
                Defendants.            :
-------------------------------------- X                                                        X

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Johnny Major (“Plaintiff”), on behalf of himself, by and through his attorneys,

alleges the following upon information and belief, including the investigation of counsel and a

review of publicly available information, except as to those allegations pertaining to himself,

which are alleged upon personal knowledge:

                                 NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Portola Pharmaceuticals, Inc.

(“Portola” or the “Company”), its Chief Executive Officer, and the Company’s board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with Portola,

the “Defendants”) for their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and

United States Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d)

(“Rule 14d-9”), and for breaching their fiduciary duty of candor under the laws of Delaware State.

Plaintiff’s claims arise in connection with the tender offer by Odyssey Merger Sub, Inc., a



                                                1
            Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 2 of 19



Delaware corporation (“Merger Sub”) and the wholly-owned subsidiary of Alexion

Pharmaceuticals, Inc. (“Alexion”).

       2.      On May 5, 2020, Portola entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which, Merger Sub will be merged with and into Portola, with

Portola surviving as a direct, wholly-owned subsidiary of Alexion (the “Tender Offer” or the

“Transaction”). Under the terms of the Merger Agreement, each stockholder of Portola common

stock will be entitled to receive $18.00 in cash per share of common stock (the “Offer Price” or

“Merger Consideration”).

       3.      On May 27, 2020, in order to convince Portola’s public common stockholders to

tender their shares, Defendants authorized the filing of a materially incomplete and misleading

Schedule 14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”)

with the SEC. The Recommendation Statement was incomplete and/or misleading in regard to

three categories of material information: (i) the financial projections created by management; (ii)

the financial analyses created by Centerview Partners LLC (“Centerview”) in support of its

fairness opinion; and (iii) whether the Company entered into confidentiality agreements with other

potential bidders and whether those agreements contained restrictive ‘Don’t Ask, Don’t Waive’

provisions (“DADW”).

       4.      The Tender Offer is initially scheduled to expire at one-minute following

11:59 p.m., Eastern Time, on July 1, 2020 (the “Expiration Time”). It is imperative that the

material information which has been omitted from the Recommendation Statement is disclosed to

the Company’s stockholders prior to the Expiration Time so they can properly determine whether

to tender their shares. Therefore, Plaintiff seeks to enjoin Defendants from taking any steps to

consummate the Tender Offer unless and until the material information discussed below is




                                                2
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 3 of 19



disclosed to Portola’s stockholders sufficiently in advance of the Expiration Time or, in the event

the Tender Offer is consummated, to recover damages resulting from the Defendants’ violations

of the Exchange Act.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections

14(d)(4), 14(e), and 20(a) of the Exchange Act and Rule 14d-9. This Court also has jurisdiction

over the duty of candor claim pursuant to 28 U.S.C. § 1367.

       7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the conduct at issue will have a substantial effect in this District

and certain Defendants have or will receive substantial compensation for doing business in this

District. Furthermore, Portola’s common stock trades on the Nasdaq, which is also headquartered




                                                  3
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 4 of 19



in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases).

                                           PARTIES

       9.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

holder of Portola common stock.

       10.     Defendant Portola Pharmaceuticals, Inc. is a Delaware corporation that maintains

its principal executive offices at 270 East Grand Avenue, South San Francisco, California, 94090.

Portola’s common stock is traded on the Nasdaq under the ticker symbol “PTLA.”

       11.     Defendant Scott Garland is, and has been at all relevant times, the Company’s Chief

Executive Officer and President.

       12.     Defendant Hollings C. Renton is, and has been at all relevant times, Chairman of

the Board.

       13.     Defendant Jeffrey Bird is, and has been at all relevant times, a director of the

Company.

       14.     Defendant Laura Brege is, has been at all relevant times, a director of the Company.

       15.     Defendant Dennis Fenton is, and has been at all relevant times, a director of the

Company.

       16.     Defendant John H. Johnson is, and has been at all relevant times, a director of the

Company.

       17.     Defendant Ted Love is, and has been at all relevant times, a director of the

Company.

       18.     Defendant David C. Stump is, and has been at all relevant times, a director of the

Company.




                                                4
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 5 of 19



       19.     Defendant H. Ward Wolff is, and has been at all relevant times, a director of the

Company.

       20.     The defendants identified in paragraphs 11 through 19 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Portola, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Unfair Transaction and Interests of the Individual Defendants

       21.     Portola is a biopharmaceutical company, which develops and commercializes novel

therapeutics in the areas of thrombosis, and other hematologic disorders and inflammation in

Europe and the United States. Its lead product Andexxa, is an antidote for the treatment of

rivaroxaban and apixaban under the Ondexxya Brand. The company also offers Bevyxxa

(betrixaban), an oral, once-daily Factor Xa inhibitor for the prevention of venous

thromboembolism in adult patients for an acute medical illness.

       22.     Alexion develops and commercializes various therapeutic products. The company

offers ULTOMIRIS (ALXN1210/ravulizumab-cwvz), a monoclonal antibody for the treatment of

paroxysmal nocturnal hemoglobinuria (PNH), a genetic blood disorder; and Soliris (eculizumab),

a monoclonal antibody for the treatment of PNH, atypical hemolytic uremic syndrome (aHUS),

and generalized myasthenia gravis. It also provides Strensiq (asfotase alfa), a targeted enzyme

replacement therapy for patients with hypophosphatasia; and Kanuma (sebelipase alfa) for the

treatment of patients with lysosomal acid lipase deficiency.

       23.     On May 5, 2020, Portola authorized a press release announcing the Tender Offer,

which states in relevant part:

//

//




                                                5
     Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 6 of 19



                            Alexion to Acquire Portola

BOSTON & SOUTH SAN FRANCISCO, Calif. – MAY 5, 2020 - Alexion
Pharmaceuticals,      Inc. (NASDAQ:ALXN)           and Portola    Pharmaceuticals,
Inc. (NASDAQ:PTLA) announced today that they have entered into a definitive
merger agreement for Alexion to acquire Portola, a commercial-stage
biopharmaceutical company focused on life-threatening blood-related disorders.
Portola’s commercialized medicine, Andexxa ® [coagulation factor Xa
(recombinant), inactivated-zhzo], marketed as Ondexxya® in Europe, is the first and
only approved Factor Xa inhibitor reversal agent, and has demonstrated
transformative clinical value by rapidly reversing the anticoagulant effects of
Factor Xa inhibitors rivaroxaban and apixaban in severe and uncontrolled bleeding.
The acquisition will add near-term diversification to Alexion’s commercial
portfolio and provides the opportunity to apply the company’s demonstrated global
commercial excellence to create long-term value for patients and shareholders. The
merger agreement has been unanimously approved by the boards of Alexion and
Portola.

“The acquisition of Portola represents an important next step in our strategy to
diversify beyond C5. Andexxa is a strategic fit with our existing portfolio of
transformative medicines and is well-aligned with our demonstrated expertise in
hematology, neurology and critical care,” said Ludwig Hantson, Ph.D., Chief
Executive Officer of Alexion. “We believe Andexxa has the potential to become
the global standard of care for patients who experience life-threatening bleeds while
taking Factor Xa inhibitors apixaban and rivaroxaban. By leveraging Alexion’s
strong operational and sales infrastructure and deep relationships in hospital
channels, we are well positioned to expand the number of patients helped by
Andexxa, while also driving value for shareholders.”

“In developing and launching Andexxa, Portola has established a strong foundation
for changing the standard of care for patients receiving Factor Xa inhibitors that
experience a major, life-threatening bleed. Andexxa rapidly reverses the
pharmacologic effect of rivaroxaban and apixaban within two minutes, reducing
anti-Factor Xa activity by 92 percent,” said Scott Garland, President and Chief
Executive Officer of Portola. “Given their enhanced resources, global footprint and
proven commercial expertise, we look forward to working with Alexion to
maximize the value of Andexxa. With their commitment to commercial excellence,
together, we will be able to drive stronger utilization of Andexxa, increase
penetration and accelerate adoption in the critical care setting.”

Transaction Details

Under the terms of the merger agreement, a subsidiary of Alexion will commence
a tender offer to acquire all of the outstanding shares of Portola’s common stock at
a price of $18 per share in cash. The tender offer is subject to customary conditions,
including the tender of a majority of the outstanding shares of Portola common



                                         6
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 7 of 19



       stock, the expiration or termination of the waiting period under the Hart-Scott
       Rodino Antitrust Improvements Act of 1976 and receipt of certain other regulatory
       approvals.

       Following successful completion of the tender offer, Alexion will acquire all
       remaining shares not tendered in the offer at the same price of $18 per share through
       a merger. The transaction is expected to close in the third quarter of 2020.

       Alexion will fund the transaction with cash on hand. As part of the acquisition,
       Alexion will also be acquiring cash currently on Portola’s balance sheet, net of debt
       of approximately $215 million that will become due upon closing. As of December
       31, 2019, cash and short-term investments were approximately $430 million. The
       actual amounts will be determined as of the transaction close.

       RBC Capital Markets, LLC served as Alexion’s exclusive financial advisor.
       Centerview Partners served as Portola’s exclusive financial advisor. Cooley LLP
       served as Portola’s legal advisor.

       24.     In order to effectuate the Transaction, the Defendants agreed to certain restrictive

and preclusive deal protection devices which impede the Company’s ability to obtain a better offer

or terminate the agreement. In fact, the Merger Agreement contains an exclusivity clause which

prohibits the Individual Defendants from soliciting a better deal for the common stockholders, and

delineates the duties of the Individual Defendants to promptly inform Alexion should an alternative

proposal be made, such that it hampers the ability of another counterparty to provide a better deal

to stockholders. The termination payment under the Merger Agreement all but ensures no better

offer will be forthcoming. According to the Merger Agreement, should Portola terminate, it shall

have to pay Alexion $51.5 million, and so creates a steep premium for any other interested bidders.

       25.     Should the Transaction be completed, Defendants stand to be richly compensated

and therefore have interests separate and distinct from that of the common stockholders.

Collectively, the Individual Defendants stand to gain tens of millions of dollars through various

instruments such as golden parachutes, stock options, prorated bonuses, equity awards, as well as

continued employment. To add insult to injury, the CEO of the Company will have the unique




                                                7
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 8 of 19



benefit of having several million dollars of his stock rolled over into the new combined company—

a benefit not shared by the common stockholders who will be cashed out at the unfair Offer Price.

       26.     This Transaction comes in the midst of the COVID-19 pandemic, at a time when

stocks throughout the world are artificially deflated due to great uncertainty and radical economic

change, here is no different. The average analyst price target for Portola values the Company at

$19.57 per share, exceeding the Offer Price by $1.57 per share. Indeed, in the weeks prior to the

outbreak of the pandemic, the stock was trading above $25 per share. Piggybacking off the

uncertainty of pandemic, the Transaction will provide a substantial discount to Alexion and richly

reward the Individual Defendants, all at the expense of the common stockholders who will not see

the intrinsic value of their shares realized nor be able to partake in the continued growth of the

Company. Therefore, it is imperative that stockholders receive the material information (discussed

in detail below) that Defendants have omitted from the Registration Statement, which is necessary

for stockholders to properly exercise their corporate suffrage rights and in order to cast an informed

vote on the Transaction.

The Recommendation Statement Omits Material Information

       27.     On May 27, 2020, Defendants filed the materially incomplete and misleading

Recommendation Statement with the SEC. The Individual Defendants were obligated to carefully

review the Recommendation Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Recommendation Statement misrepresents or omits material information

that is necessary for the Company’s stockholders to determine whether to tender their shares.

       28.     First, the Recommendation Statement fails to fully disclose the projections created

by management and relied upon by Centerview in creating its fairness opinion. Both the Initial




                                                 8
              Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 9 of 19



Long-Term Plan and Updated Long-Term Plan entirely omit the downward adjustments which

resulted in the projections being nearly halved in later years. This is especially egregious

considering the Initial Long-Term Plan valued the Company at $21.70 to $28.05 per share,

significantly higher than the Offer Price. As a result, it is necessary for shareholders to see the line-

item metrics composing inter alia unlevered free cash flow projections. This is especially

necessary as the disclosed projections do not comply with generally accepted accounting principles

(“GAAP”), a standard of financial reporting which provides information as accurately and with as

much relevance as possible.

        29.     When a Recommendation Statement discloses financial projections and valuation

information, those projections and valuations must be complete, honest, and accurate. With regard

to future events, uncertain figures, and other so-called soft information, a company may choose

silence or speech elaborated by the factual basis as then known—but it may not choose half-truths.

See Campbell v. Transgenomic, Inc., 916 F.3d 1121 (8th Cir. 2019). It is of the utmost importance

therefore, that stockholders are provided with these line-items metrics, or at the very least,

acceptable GAAP metrics such as Net Income. Indeed, Courts have found this information to be

material; finding the Net Income metric to significantly “alter the ‘total mix’ of information made

available” to shareholders. Id. at 1126. Defendants have only made incomplete and misleading

disclosures concerning these projections, and have omitted crucial line items, reconciliations, and

other information. Thus, Defendants’ omission renders the projections disclosed in the

Recommendation Statement misleading.

        30.     Second, the Recommendation Statement omits material information regarding the

analyses performed by Centerview in rendering its fairness opinion.

        31.     With respect to Centerview’s Selected Public Company Analysis, the




                                                   9
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 10 of 19



Recommendation Statement fails to disclose: (i) Centerview’s assumptions for selecting each of

the companies observed; (ii) the individual metrics for each company observed; and (iii)

Centerview’s basis for changing revenue multiples from 2021 to 2022.

       32.     With respect to Centerview’s Selected Precedent Transactions Analysis, the

Recommendation Statement fails to disclose: (i) Centerview’s assumptions for selecting each of

the transactions observed; (ii) the inputs for each of the transactions observed; and (iii)

Centerview’s assumptions for selecting revenue multiples of 4.5x to 6.5x for 2021 and 4.0x to 5.5x

for 2022.

       33.     With    respect    to   Centerview’s     Discounted     Cash     Flow   Analysis,   the

Recommendation Statement fails to disclose: (i) Centerview’s assumptions and basis for selecting

a discount rate range of 9.5% to 11.5 %; (ii) Centerview’s assumptions for applying a perpetuity

decline rate range of (20.0%) to (30.0%); and (iii) a full sensitivity table.

       34.     With respect to the price targets observed on Page 40, the Recommendation fails to

disclose the mean and median price targets, which are higher than the Offer Price.

       35.     Fairness opinions are fundamental to the M&A process and is ultimately what

stockholders rely upon in their determination to vote for or against a transaction. Unfortunately,

fairness opinions are also vulnerable to manipulation, which is why it is of the utmost important

that stockholders have metrics available—such as those omitted here—to determine whether those

metrics are reasonable, or whether they were unreasonably selected in order to obtain a finding of

fairness. In valuing large transactions such as these, it becomes all the more critical. As one highly

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws of fairness opinions, in a financial analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final




                                                  10
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 11 of 19



valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78. Therefore, in order for stockholders to determine whether to tender their shares

they need access to the above information, and the omission of these metrics makes each

financial analysis identified inherently misleading.

       36.     Third and finally, the Recommendation Statement states that the Company had

been considering and possibly contacting other potential bidders. Yet, critically, the

Recommendation Statement omits whether the Company entered into confidentiality agreements,

and if so, whether they contained DADW provisions. The failure to plainly disclose the existence

of DADW provisions and confidentiality agreements creates the false impression that any of

company could have made a superior proposal than Alexion’s proposal. If there are confidentiality

agreements containing DADW provisions, then those parties could only make a superior proposal

by breaching the agreement—since in order to make the superior proposal, they would have to ask

for a waiver, either directly or indirectly. Any reasonable shareholder would deem the fact that the

most likely potential topping bidders in the marketplace may be precluded from making a superior




                                                11
                Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 12 of 19



offer to significantly alter the total mix of information.

          37.     This information has been found to be material by both California and Delaware

Courts. Indeed, Plaintiff’s attorneys have obtained injunctions on this very issue. See e.g., In re

Integrated Silicon Solution, Inc. Stockholder Litigation Consolidated Action, Case No. 1-15-CV-

278812 (injunction granted June 16, 2015 for failure to disclose DADW restrictions). Indeed,

Courts have specifically ruled on this issue and held as to their materiality. For example, the

Delaware Court of Chancery granted an injunction in In re Ancestry.com Inc. S’holder Litig.,

Consol. C.A. No. 7988 (Del. Ch. Dec. 17, 2012), and held that stockholders are entitled to know

about DADW clauses, that the Court was “not prepared to allow [the proposed merger] to go to a

vote without the stockholders being told about [the DADW clauses].” Id. at 228. The Court

specifically noted that, without this disclosure, the stockholders were operating under a “false

impression that any of the folks who signed the standstill could have made a superior proposal.

That’s not true. They could only make it by breaching the standstill.” Id.

          38.     In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the upcoming

special meeting of the Company’s stockholders, Plaintiff will be unable to make an informed

decision regarding whether to tender his shares, and he is thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                               COUNT I

            Against All Defendants for Violation of Section 14(e) of the Exchange Act

          39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.




                                                   12
                Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 13 of 19



          40.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

          41.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the Tender Offer. Defendants knew or recklessly

disregarded that the Recommendation Statement failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

          42.     The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer and the intrinsic value of the

Company.

          43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without extraordinary

effort.




                                                  13
                Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 14 of 19



          44.     The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable stockholder would consider them important in deciding

whether to tender their shares. In addition, a reasonable investor would view the information

identified above which has been omitted from the Recommendation Statement as altering the “total

mix” of information made available to stockholders.

          45.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.              Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Tender Offer, they allowed it to be omitted from the Recommendation Statement,

rendering certain portions of the Recommendation Statement materially incomplete and therefore

misleading.

          46.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Time.

                                               COUNT II

          Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act
                           and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9

          47.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.     Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting stockholder support of the Tender Offer.

          49.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section



                                                   14
              Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 15 of 19



14(d)(4) provides that:

              Any solicitation or recommendation to the holders of such a security to
              accept or reject a tender offer or request or invitation for tenders shall be
              made in accordance with such rules and regulations as the Commission may
              prescribe as necessary or appropriate in the public interest or for the
              protection of investors.

        50.      SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

              Information required in solicitation or recommendation. Any solicitation or
              recommendation to holders of a class of securities referred to in section
              14(d)(1) of the Act with respect to a tender offer for such securities shall
              include the name of the person making such solicitation or recommendation
              and the information required by Items 1 through 8 of Schedule 14D-9 (§
              240.14d-101) or a fair and adequate summary thereof.

        51.      In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

              Furnish such additional information, if any, as may be necessary to make
              the required statements, in light of the circumstances under which they are
              made, not materially misleading.

        52.      The omission of information from a recommendation statement will violate Section

14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of the omitted

information.

        53.      The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits material facts, including those set forth above, which omissions render the

Recommendation Statement false and/or misleading. Defendants knowingly or with deliberate

recklessness omitted the material information identified above from the Recommendation

Statement, causing certain statements therein to be materially incomplete and therefore misleading.

Indeed, while Defendants undoubtedly had access to and/or reviewed the omitted material

information in connection with approving the Tender Offer, they allowed it to be omitted from the



                                                   15
                Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 16 of 19



Recommendation Statement, rendering certain portions of the Recommendation Statement

materially incomplete and therefore misleading.

          54.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Time.

                                              COUNT III

           Against all Defendants for Violations of Section 20(a) of the Exchange Act

          55.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          56.     The Individual Defendants acted as controlling persons of Stemline within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Stemline, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Recommendation Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

          57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

          58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had




                                                   16
                Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 17 of 19



the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

They were thus directly involved in preparing the Recommendation Statement.

          59.     In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Recommendation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

          60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          62.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                              COUNT IV

                      (Against the Individual Defendants for Breach of Their
                              Fiduciary Duty of Candor/Disclosure)

          63.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                   17
             Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 18 of 19



       64.     By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder

action, and to ensure that the Recommendation Statement did not omit any material information

or contain any materially misleading statements.

       65.     As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Recommendation

Statement to be disseminated to Plaintiff and the Company’s other public stockholders.

       66.     The misrepresentations and omissions in the Recommendation Statement are

material, and Plaintiff will be deprived of their right to cast an informed vote if such

misrepresentations and omissions are not corrected prior to the Expiration Time. Where a

shareholder has been denied one of the most critical rights he or she possesses—the right to a fully

informed vote—the harm suffered is an individual and irreparable harm.

       67.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Tender Offer, unless

and until the Company discloses the material information discussed above which has been omitted

from the Recommendation Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result




                                                18
            Case 1:20-cv-04134 Document 1 Filed 05/29/20 Page 19 of 19



of their wrongdoing;

       C.      Awarding Plaintiff, the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


Dated: May 29, 2020                                 MONTEVERDE & ASSOCIATES PC

                                                    /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 19
